          Case 6:19-cr-00503-MC          Document 32     Filed 11/26/19     Page 1 of 9




Rosalind M. Lee (OSB 055566)
ROSALIND MANSON LEE, LLC.
474 Willamette St., Ste 302
Tel: (541) 485-5110
Fax: (541) 485-5111
Email: ros@mansonlee.com

Of Attorneys for Defendant
XIAO DONG QIN



                              IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                         EUGENE DIVISION




 UNITED STATES OF AMERICA,                 )
                                           )
                  Plaintiff                )                Case No. 6: 19-cr-00503-MC
                                           )
            V.                             )                PETITION TO ENTER PLEA
                                           )                OF GUILTY, CERTIFICATE
 XIAO DONG QIN,                            )                OF COUNSEL, AND ORDER
                                           )                ENTERING PLEA.
                                           )
                 Defendant                 )
                                           )



The defendant represents to the court:

1.      My name is XIAO DONG QIN

        I am 34 years old and I have a masters degree.

2.      My attorney is Rosalind M. Lee.

3.      My attorney and I have discussed my case fully. I have received a copy of the

        Information. I have read the Information, or it has been read to me, and I have discussed

        it with my attorney. My attorney has counseled and advised me concerning the nature of

Plea Petition
U.S. v. Xiao Dong Qin
U.S.D.C. D. Or. No. 6:19-cr-00503-AA
Page 1 of9
                                                                                                                'ii
         Case 6:19-cr-00503-MC           Document 32        Filed 11/26/19      Page 2 of 9                •·




       each charge, any lesser-included offense(s), and the possible defenses that I might have in

       this case. I have been advised and understand that the elements of the charge(s) alleged

       against me to which I am pleading "GUILTY" is as follows:



        Count 1:        Conspiracy to Smuggle Goods from the United

                        States in violation of 18 U.S.C. §§ 371, 554.



        I have had a full and adequate opportunity to disclose to my attorney all facts known to

        me that relate to my case. I understand that the Court may ask whether I am satisfied with

        the advice I have received from my attorney.

4.      I know that if I plead "GUILTY," I will have to answer any questions that the judge asks

        me about the offense(s) to which I am pleading guilty. I also know that ifl answer

        falsely, under oath, and in the presence of my attorney, my answers could be used against

        me in a prosecution for perjury or false statement.               L.




5.      I am not under the influence of alcohol or drugs. I am not suffering from any injury,

        illness or disability affecting my thinking or my ability to reason. I have not taken any

        drugs or medications within the past seven (7) days.

6.      I understand that conviction of a crime can result in consequences in addition to

        imprisonment. Such consequences include deportation, or removal from the United

        States, or denial of naturalization, if I am not a United States citizen; loss of eligibility to

        receive federal benefits; loss of certain civil rights (which may be temporary or

        permanent depending on applicable state or federal law), to hold public office; and loss of

        the privilege to engage in certain occupations licensed by the state or federal government.

7.      I know that I may plead "NOT GUILTY" to any crime charged against me and that I may

        persist in that plea if it has already been made. I know that if I plead "NOT GUILTY" the



Plea Petition
US. v. Xiao Dong Qin
U.S.D.C. D. Or. No. 6: 19-cr-00503-AA
Page 2 of9
i'
                  Case 6:19-cr-00503-MC        Document 32       Filed 11/26/19     Page 3 of 9




             Constitution guarantees me:

             a.       The right to a speedy and public trial by jury, during which I will be presumed to

                      be innocent unless and until I am proven guilty by the government beyond a

                      reasonable doubt and by the unanimous vote of twelve jurors;

             b.       The right to have the assistance of an attorney at all stages of

                      the proceedings;

             c.       The right to use the power and process of the court to compel the production of

                      evidence, including the attendance of witnesses in my favor;

             d.       The right to see, hear, confront, and cross-examine all witnesses called to testify

                      against me;

             e.       The right to decide for myself whether to take the witness stand and testify, and if

                      I decide not to take the witness stand, I understand that no inference of guilt may

                      be drawn from this decision; and

             f.       The right not to be compelled to incriminate myself.

     8.      I know that if I plead "GUILTY" there will be no trial before either a judge or a jury, and

             that I will not be able to appeal from the judge's denial of any pretrial motions I may have

             filed concerning matters or issues not related to the court's jurisdiction.

     9.      In this case I am pleading "GUILTY" to the court with an agreement with the

             government. I understand the terms of this agreement. I further understand that the court

             will decide the sentence in the case according to the sentencing guidelines, although the

             guidelines are now advisory.

     10.     I know the maximum sentence which can be imposed upon me for the crime(s) to which I

             am pleading guilty is: Count 1: Ten (10) years imprisonment and a $250,000 fine,

             three years of supervised release.

     11.     I know that the judge, in addition to any other penalty, will order a special assessment as



     Plea Petition
     U.S. v. Xiao Dong Qin
     U.S.D.C. D. Or. No. 6: l 9-cr-00503-AA
     Page 3 of9
         Case 6:19-cr-00503-MC           Document 32        Filed 11/26/19      Page 4 of 9




       provided by law in the amount of $100.00 per count of conviction.

12.    I know that ifl am ordered to pay a fine, and I willfully refuse to pay that fine, I can be

       returned to court, where the amount of the unpaid balance owed on the fine can be

        substantially increased by the judge and I can be imprisoned for up to one year.

13.     My attorney has discussed with me the Federal Sentencing Guidelines. I know the

        Guidelines are advisory, not mandatory. I also know the sentencing judge in determining

       the particular sentence to be imposed, must consider those factors set forth in Title 18,

        United States Code, Section 3553(a), including, but not limited to, the nature and

        circumstances of the offense, my own history and characteristics, the goals of sentencing

        (punishment, deterrence, protection and rehabilitation), and the sentencing range

        established by the advisory Guidelines. If my attorney or any other person has calculated

        a guideline range for me, I know that this is only advisory, and is only one of the factors

        the judge will consider in making a final decision as to what sentence will be imposed. I

        also know that the judge may not impose a sentence greater than the maximum sentence

        referred to in paragraph 10 above.

14.     I know from discussion with my attorney that, under the Federal Sentencing Guidelines,

        if I am sentenced to prison I am not entitled to ·parole. I will have to serve the full

        sentence imposeq except for any credit for good behavior that I earn. I can earn credit for

        good behavior in prison at a rate of up to 54 days for each year of imprisonment served.

        Credit for good behavior does not apply to a sentence of one year or less.

15.     I know that if I am sentenced to prison, the judge will impose a term of supervised release

        to follow the prison sentence. During my supervised release term, I will be supervised by

        a probation officer according to terms and conditions set by the judge. In my case, a term

        of supervised release can be at least three (3) years. If I violate the conditions of




Plea Petition
U.S. v. Xiao Dong Qin
U.S.D.C. D. Or. No. 6:19-cr-00503-AA
Page 4 of9
.i'
                Case 6:19-cr-00503-MC          Document 32        Filed 11/26/19     Page 5 of 9




              supervised release, I may be sent back to prison for up to two (2) years (18 U.S.C.

              §3583(e)(3)).

      16.     I know that in addition to or in lieu of any other penalty, the judge can order restitution

              payments to any victim of any offense to which I plead guilty. I am also informed that,

              for certain crimes of violence and crimes involving fraud or deceit, it is mandatory that

              the judge impose restitution in the full amount of any financial loss or harm caused by an

              offense. If imposed, the victim can use the order of restitution to obtain a civil judgment

              lien. A restitution order can be enforced by the United States for up to twenty (20) years

              from the date of my release from imprisonment, or, ifl am not imprisoned, twenty (20)

              years from the date of the entry of judgment. lfl willfully refuse to pay restitution as

              ordered, a judge may resentence me to any sentence that could originally have been

              imposed.

      17.     On any fine or restitution in an amount of $2,500 or more, I know that I will be required

              to pay interest unless that fine or restitution is paid within fifteen (15) days from the date

              of the entry of judgment.

      18.     If I am on probation, parole, or supervised release in any other state or federal case, I

              know that by pleading' guilty in this court my probation, parole or supervised release may

              be revoked and I may be required to serve time in that case, which may be consecutive,

              that is, in addition to any sentence imposed on me in this court.

      19.     Ifl have another case pending in any state or federal court, I know that my Petition and

              Plea Agreement in this case do not, in the absence of an express and written agreement,

              apply to my other case(s), and that I can be faced with consecutive sentences of

              imprisonment.

      20.     My plea of"GUILTY" is not the result of force, threat, or intimidation.




      Plea Petition
      US. v. Xiao Dong Qin
      U.S.D.C. D. Or. No. 6: 19-cr-00503-AA
      Page 5 of9
         Case 6:19-cr-00503-MC           Document 32       Filed 11/26/19      Page 6 of 9




21.     I hereby request that the judge accept my plea of "GUILTY" to the following count:

        Count 1 of the Information

22.     I know that the judge must be satisfied that a crime occurred and that I committed that

crime before my plea of "GUILTY" can be accepted. With respect to the charge(s) to which I am

pleading guilty, I represent that I did the following acts and that the following facts are true:

                Between December 1, 2016 and February 7, 2019,

                knowingly and willfully conspired and agreed with others

                to fraudulently export and send over 300 turtles from the

                United States.

23.     I offer my plea of "GUILTY" freely and voluntarily and of my own accord and with a

        full understanding of the allegations set forth in the Information, and with a full

        understanding of the statements set forth in this Petition and in the Certificate of my

        attorney that is attached to this Petition.



        SIGNED by me in the presence of my attorney, after reading (or having had read to me)

all of the foregoing pages and paragraphs of this Petition on this   Ji_ day of November, 2019.




                                                Defendant: XIAO DONG QIN




Plea Petition
U.S. v. Xiao Dong Qin
U.S.D.C. D. Or. No. 6:19-cr-00503-AA
Page 6 of9
          Case 6:19-cr-00503-MC        Document 32       Filed 11/26/19   Page 7 of 9




                                CERTIFICATE OF INTERPRETER


       I, Jude Kieda, fully and accurately translated this document from English to Mandarin to
the above-named defendant.


Dated: November    J.J., 2019

                                            Jude Kieda




Plea Petition
U.S. v. Xiao Dong Qin
U.S.D.C. D. Or. No. 6:19-cr-00503-AA
Page 7 of9
          Case 6:19-cr-00503-MC          Document 32       Filed 11/26/19     Page 8 of 9




                                  CERTIFICATE OF COUNSEL

         The undersigned, as attorneys for defendant, hereby certify:

1.       I have fully explained to the defendant the allegations contained in the Information in this

case, any lesser-included offense(s), and the possible defenses that may apply in this case.

2.       I have personally examined the attached Petition to Enter Plea of Guilty and Order

Entering Plea, explained all its provisions to the defendant, and discussed fully with the

defendant all matters described and referred to in the Petition.

3.       I have explained to the defendant the maximum penalty and other consequences of

entering a plea of guilty described in paragraphs (6) through (19) of the Petition, and I have also

explained to the defendant the applicable Federal Sentencing Guidelines.

4.       I recommend that the Court accept the defendant's plea of "GUILTY."




Dated:          November~' 2019

                                       ~\t'A.c__
                                       Rosalind M. Lee, OSB 055566
                                       Of Attorneys for Defendant XIAO DONG QIN




Plea Petition
U.S. v. Xiao Dong Qin
U.S.D.C. D. Or. No. 6:19-cr-00503-AA
Page 8 of9
         Case 6:19-cr-00503-MC            Document 32     Filed 11/26/19     Page 9 of 9




                                       ORDER ENTERING PLEA

       I find that the defendant's plea of GUILTY has been made freely and voluntarily and not

out of ignorance, fear, inadvertence, or coercion. I further find the defendant has admitted facts

that prove each of the necessary elements of the crime(s) to which the defendant has pled guilty.

       IT IS THEREFORE ORDERED that the defendant's plea of GUILTY be accepted and

entered as requested in this Petition and as recommended in the Certificate of defendant's

attorney.
DATED this t<o day of November, 2019, in open court.

                                                \ _ _      \,._✓   l.___

                                              The Hon. Michael McShane
                                              Judge, U.S. District Court, District of Oregon




Plea Petition
U.S. v. Xiao Dong Qin
U.S.D.C. D. Or. No. 6:19-cr-00503-AA
Page 9 of9
